J-S31005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THOMAS MICHAEL LUCAS                       :
                                               :
                       Appellant               :   No. 1037 WDA 2018

          Appeal from the Judgment of Sentence Entered June 7, 2018
       In the Court of Common Pleas of Butler County Criminal Division at
                        No(s): CP-10-SA-0000036-2018


BEFORE: OLSON, J., STABILE, J., and McLAUGHLIN, J.

JUDGMENT ORDER BY OLSON, J.:                             FILED JUNE 25, 2019

        Appellant, Thomas Michael Lucas, appeals from the judgment of

sentence entered on June 7, 2018, in the Butler County Court of Common

Pleas. Appellant failed to preserve any issues for appellate review, as such,

we affirm.

        On June 7, 2018, Appellant pled guilty to the summary charge of driving

while operating privilege is suspended or revoked.1 The trial court sentenced

Appellant to pay the costs of prosecution, a $500.00 fine, and 60 days of

house arrest with electronic monitoring. On July 5, 2018, Appellant filed a

notice of appeal.       On July 27, 2018, the trial court, in compliance with

Pa.R.A.P. 1925(b), directed Appellant to file a concise statement of matters



____________________________________________


1   75 Pa.C.S.A. § 1543(b)(1)
J-S31005-19


complained of on appeal within 21 days or risk waiver of his claims. Appellant

failed to file a concise statement.            Accordingly, Appellant has waived his

claims.2    See. Pa.R.A.P. 1925(b); Commonwealth v. Lagenella, 17 A.3d

1257, 1265 (Pa. Super. 2011), reversed on other grounds, 83 A.3d 94 (Pa.

2013); Commonwealth v. Kimble, 756 A.2d 78, 80 (Pa. Super. 2000).




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/25/2019




____________________________________________


2 Moreover, Appellant’s one-page, handwritten brief fails in its entirety to
comply with the Pennsylvania Rules of Appellate Procedure, including the
failure to present any issues or provide any argument. See Pa.R.A.P. 2111,
2114-2119.

                                           -2-
J-S31005-19




              -3-